IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1101
                               Filed June 5, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSHUA SNYDER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Fayette County, John J.

Bauercamper, Judge.




      Defendant Snyder appeals his guilty plea and sentence for possession of a

controlled substance, third offense. AFFIRMED.



      John J. Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Tabor, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


BLANE, Senior Judge.

       Joshua Snyder appeals from his guilty plea,1 claiming the trial court did not

state a factual basis on the record for his plea as required by Iowa Rule of Criminal

Procedure 2.8(2). The State contends we should not reach the merits of Snyder’s

claims, as he did not file a motion in arrest of judgment to preserve error as

required. See Iowa R.Crim. Pro. 2.24(3)(b). In response, Snyder argues the trial

court did not advise him of the forty-five day deadline following a plea for filing the

motion, which he claims waives the preservation requirement. See State v. Meron,

675 N.W.2d 537, 540 (Iowa 2004) (providing that failure to advise a defendant of

the necessity to file a motion in arrest of judgment relieves a defendant of the

consequence of not filing the motion).

       An appeal court generally reviews a challenge to a guilty plea for corrections

of error of law. State v. Ortiz, 789 N.W.2d 761, 764 (Iowa 2010).

       Upon our review of the plea and sentencing transcript, we observe the trial

court advised Snyder that if he wanted to challenge his plea on appeal, he had to

file a motion in arrest of judgment at least five days before sentencing. Since the

plea and sentencing both occurred on the same date, the forty-five day alternative

was not applicable. Our court has previously held that under the circumstance

where the forty-five-day alternative is not applicable, the trial court complies with

the rule by advising a defendant of only the five-day deadline. State v. Krabill, No.

10-1054, 2011 WL 2556038, at *1 (Iowa Ct. App. June 29, 2011) (determining




1
 Snyder appeals only from his guilty plea to possession of a controlled substance, third
offense, a class “D” felony. He does not appeal his written Alford plea to operating a motor
vehicle while under the influence of alcohol or drugs, a serious misdemeanor.
                                         3


defendant was bound by the rule requiring him to file a motion in arrest of judgment

where judge advised him of the “alternate” “five days before sentencing” deadline);

see also State v. Straw, 709 N.W.2d 128, 132 (Iowa 2006) (ruling that the court

advising of the five-day limitation “conveyed the pertinent information and

substantially complied with the requirements of rule 2.8(2)(d)”). Based on Krabill,

because Snyder was advised by the court regarding the five-day deadline, he was

bound to comply with it in order to preserve error. Therefore, his claim regarding

his plea is not preserved, and we do not consider the merits.

       We affirm Snyder’s judgment and sentence.

       AFFIRMED.